       Case 4:20-cv-01289-JM Document 21 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CARLOS RAY FRAZIER,
ADC #650936                                                            PLAINTIFF

V.                       CASE NO. 4:20-CV-1289-JM-BD

DARRELL ELKIN, et al.                                               DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 19th day of March, 2021.


                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
